UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 17, 2008 Burlington Coat Factory Investments Holdings, Inc. (Exact Name of Registrant As Specified In Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-137917 (Commission File Number) 20-4663833 (IRS Employer Identification No.) 1830 Route 130 North Burlington, New Jersey08016 (Address of Principal Executive Offices, including Zip Code) (609) 387-7800 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 7.01 Regulation FD Disclosure Item 8.01 Other Events Item 9.01 Financial Statements and Exhibits SIGNATURE 2 Item 7.01Regulation FD Disclosure As previously announced in the press release issued by Burlington Coat Factory Investments Holdings, Inc. (the “Company”) on October 14, 2008 (the “Press Release”), the Company will hold a conference call (the “Conference Call”) today at 10:00 a.m., Eastern Time, to discuss the Company’s first quarter Fiscal 2009 operating results.During the Conference Call, Mark Nesci, the Company’s President and Chief Executive Officer, will make certain remarks including the following: “As far as September is concerned, I’m sure you have all seen results from the retail sector. While we historically have not discussed post quarter results, given the unprecedented turbulence in the financial and credit markets, I would like to provide some comments about our September sales. Our September sales were in line with our first quarter trend after adjusting for the hurricane impact.
